Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 5/18/2022 in which claims 1-5, 7-11, 13-17, 19 and 20 are pending and claims 1 and 17 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13 and 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haiyuan (CN 201863236).  
In regards to claim 1, Haivuan discloses a cutting apparatus for cutting flexible substrates (toilet paper) having a longitudinal axis, the apparatus comprising: a frame (around the bandsaw) having an upper surface (surface parallel to the movement of the bandsaw blade)  lying in a first plane; one or more pulleys (8) attached to the frame; one or more motors (7) for driving the one or more pulleys; an endless bandsaw blade (5) having an upper edge and a lower edge mountably engaged with the one or more pulleys (8) for movement of the bandsaw blade parallel to the first plane and arranged to define at least one cutting lane (for cutting the toilet paper as shown in Figure 2); and a rotatable carriage (1) movable relative to the first plane for receiving and advancing the substrate through the at least one cutting lane (via rotation of the carriage and a pusher) and causing the substrate to contact the upper edge of the endless bandsaw blade thereby cutting the substrate along a plane which is orthogonal to the longitudinal axis of the substrate (fig. 2).
In regards to claim 2, Haivuan discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes.
In regards to claim 3, Haivuan discloses wherein the bandsaw blade (5) is smooth.
In regards to claim 4 Haivuan discloses wherein the bandsaw blade further comprises a plurality of cutting teeth (fig. 2) disposed on at least the upper edge and defining the cutting plane.
In regards to claim 5, Haivuan discloses wherein the bandsaw blade is serpentine and forms a loop (the blade loops about the pulleys 8 and the loop is considered a serpentine structure).
In regards to claim 13, Haivuan discloses wherein the rotatable carriage (1) is a sprocket wheel comprising from about two to about forty evenly spaced apart pockets configured to receive the substrate (fig. 2).
In regards to claim 17, Haiyuan discloses a method for cutting a rolled paper product (toilet paper rolls) having a longitudinal axis, the method comprising: depositing and holding the rolled paper product in a moveable carriage (e.g. 1; in the pipe grooves;  Fig. 2) rotating the movable carriage with a first motor (motor 6); providing an endless bandsaw blade (5) supported by a plurality of pulleys (8), the bandsaw blade having an upper most edge (cutting edge) lying in a first plane and movable about the plurality of pulleys only within the first plane (the blade moves in the plane parallel to the face of the pulleys), driving the plurality of pulleys with a second motor (e.g. motor 7) wherein the plurality of pulleys (8) move the endless bandsaw blade (5); cutting the rolled paper product as the rotating movable carriage rotates the rolled paper product through the first plane (about shaft 4; see fig. 2), where the blade engages with toilet paper rolls) and into contact with the uppermost edge of the bandsaw blade (engages the cutting edge); and optionally sharpening the endless bandsaw blade with a sharpening blade tool while cutting the substrates (no sharpening occurs) 
In regards to claim 19, the modified device of Haiyuan discloses wherein the blade is serpentine and forms a loop (bandsaw blade is considered serpentine forming an endless loop about the pulleys). 
	In regards to claim 20, Haiyuan discloses wherein the endless bandsaw blade is smooth. 
	
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellbaum (U.S. Patent 2,144,302).  In regards to claim 1, Wellbaum discloses a cutting apparatus for cutting flexible substrates (bread) having a longitudinal axis, the apparatus comprising: a frame (11; Fig. 5) having an upper surface (surface parallel to the movement of the bandsaw blade)  lying in a first plane; one or more pulleys (pulley wheel 23) attached to the frame (11); one or more motors (24/24) for driving the one or more pulleys (23/23); an endless bandsaw blade (21/26) having an upper edge and a lower edge mountably engaged with the one or more pulleys (23/23) for movement of the bandsaw blade parallel to the first plane and arranged to define at least one cutting lane (for cutting bread into slices); and a rotatable carriage (e.g. conveyor belt 41) movable relative to the first plane for receiving and advancing the substrate through the at least one cutting lane (fig. 2) and causing the substrate to contact the upper edge of the endless bandsaw blade (21 or 26) thereby cutting the substrate along a plane which is orthogonal to the longitudinal axis of the substrate (see fig. 2).
In regards to claim 2, Wellbaum discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes (bread).
In regards to claim 3, Wellbaum discloses wherein the bandsaw blade (21/26) is smooth.
In regards to claim 5, Wellbaum discloses wherein the bandsaw blade is serpentine and forms a loop (the blade(s) loops about the rollers 22)
In regards to claim 7, Wellbaum discloses wherein there are from about 2 to about 40 cutting lanes (see fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haiyuan (CN 201863236) in view of Sakurai et al. (U.S. Patent 4,357,848), herein referred to as Sakurai. Haiyuan does not disclose wherein the motor is a servomotor. However, attention is further directed to the Sakurai band saw system that is pivotally mounted on a hinge pin 31 to sever the work piece from above. Sakurai disclose that the motor for driving the band saw blade is driven by a servomotor 65 that functions as both power for the motor and also the speed controlling unit 47 used to control the driven speed of the band saw blade.   It would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Haiyuan to have utilized a servomotor on the Herrick band saw in order to control the feeding of the band saw blade to move the blade at a uniform optimum cutting rate during the cutting operation.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haiyuan (CN 201863236) in view of Hwang (U.S. Patent 6,125,733).   Haiyuan discloses the claimed invention but does not disclose a sharpening tool attached to the frame.  Attention is further directed to the Hwang strap saw with a serpentine blade for cutting foam. Hwang also discloses the use of a blade sharpening mechanism 60 attached directly to the frame and in communication with the blade to directly sharpen the dull blade strap without removing the strap.  It would have been obvious to one having ordinary skill in the art to have added a sharpening mechanism to the Herrick saw blade to provide for as needed sharpening of the blade without needing to remove it from the frame. 

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haiyuan (CN 201863236) in view of Blucher et al. (U.S. Patent 4,127,045), herein referred to as Blucher. 
In regards to claim 11, Haiyuan does not disclose the thickness of the bandsaw blade and therefore does not discloses wherein the bandsaw saw blade is from about 5 thousands of an inch to about 60 thousands of an inch thick.  Attention is further directed to the Blucher band saw. Blucher discloses that a commercially available band saw blade is one inch wide by 0.035 inches thick, or 35 thousands of an inch (col. 3, lines 55-68).  As Herrick is silent as to the properties of the band saw blade, it would have been obvious to one having ordinary skill in the art to have utilized a commercially available blade with a thickness of .0035 inches as taught by Blucher on the Herrick bandsaw as a standard blade to perform the cutting function.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haiyuan (CN 201863236) in view of Betti et al. (U.S. Patent 6,745,658), herein referred to as Betti.
The modified device of Herrick discloses the claimed invention except wherein the moveable carriage (1), has a holding device to cover the substrate in the pocket.  Attention is further directed to the Betti device, which is considered analogous art in that serves a similar function of severing an elongated product by rotationally engaging the product with a series of blades.  Betti discloses wherein the rotation feeder 11 utilizes some retaining members 17about each pocket to hold the product to the rotation feeder as the feeder moves the products about the rotation axis and into engagement with the series of slicing blades.  It similarly would have been obvious to have utilizes a retaining member such as taught by Betti on the rotatable carriage of Haiyuan to hold the toilet paper in place during their rotation so that they didn’t accidently disengage from the pockets. 
In regards to claim 15, the modified device of Haiyuan discloses wherein the holding device (17 Betti) is a dead plate.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wellbaum (U.S. Patent 2,144,302) in view of Herrick (U.S. Patent 0,766,425).
 In regards to claim 16, Herrick does not disclose wherein the one or more pulleys (23/23; 22/22) are adjustable to the product length that are being cut. Although Wellbaum discloses that “A further object is to produce a device of this character which may be readily adjusted so as to cut slices of various thickness”.  Attention is further directed to the Herrick bread cutter that also employs a serpentine band saw blade that is routed around various pulleys to create multiple equal bread slices in a singular loaf. Herrick discloses that “These wheels 12 in each arm are spaced as far apart as desired but in the present structure it has been found convenient to place them at a distance of one inch apart.”  Herrick thereby implies that various to the spacing to adjust the thickness of the bread slices are understood to be desirable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the pulley placement of Wellbaum to be adjustable to change the slice thickness as desired per slicing operation since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) and as discussed by Herrick to be desirable to be able to adjust the slicing thickness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724